DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4: depends from claim 1, which was set forth to have “an elevated feature”; claim 4 then goes on to require “the handle portion is suitably pliable” without defining what constitutes “suitable” or “suitably pliable”. Furthermore, the materials now recited in preceding claim 1 are all rigid materials and none of them are “pliable” making it further unclear what this is supposed to be claiming and how, if at all, this language is further limiting (potentially causing a 112(d) issue as well). Clarification or correction is requested.    
Claim 7: recites “wherein the elevated features or cut-outs are configured to increase friction between the handle portion and the thumb or the at least one finger”; however, claim 1 does not set forth “elevated features or cut-outs” and instead only sets forth “elevated features” making the claim unclear because “the cut-outs” has no antecedent basis. Clarification or correction is requested.   
Claim 8: recites “wherein an arrangement of the elevated features is customizable by the end user”; however, it is unknown what this language is supposed to mean or imply as the claims are drawn to a device and not to a method of manufacturing and the device is provided to an “end user” the user is not creating the device so how does the user “customize” this as claimed? Clarification or correction is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret-196 (FR 2701196) in view of Pink (US 6966716).
Claims 1 and 5-6: Gueret-196 discloses an assembly (1) for applying makeup (see abstract) to hair (see Description first paragraph) which is an integument, the assembly comprising: a handle portion (30) suitably dimensioned to permit the applicator to be held between a thumb and other fingers on opposing faces if so desired because it is a handheld brush, and an applicator portion (22+21) having at least one transfer element (21) in the form of bristles (Page 2, paragraph 2) disposed on the distal end and on all the faces of the applicator portion (see Fig 3 & Page 2, paragraph 2), the bristles or flocking (Page 2, paragraph 2) forms a textured surface for holding the makeup and applying it to the hair since that is how a mascara applicator works. The at least one transfer element (21) extends substantially across the width of the applicator portion and depending on the angle (see Fig 5) extending in a direction orthogonal to a longitudinal axis of the handle (see Fig 5) and the longitudinal axis of the applicator portion can be oriented or rotated to be oriented at an obtuse angle with respect to the longitudinal axis of the handle (see Fig 5). 
Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET and including at least one elevated feature made of a softer material with a shore hardness of less than or equal to 70 and the prescribed kinetic coefficient of friction. Pink, however, teaches providing cosmetic applicators (C, Fig 4) with a handle (2+35) and providing these handles with a series of elevated features (bumps between 46, see Fig 5) with these elevated features made of a softer material (Col 3, 20-50) than the rest of the handle (2; Col 2, 52-65) and specifically made of a thermoplastic elastomer or silicone rubber (Col 3, 32-50), which according to applicant’s disclosure are the materials that possess the prescribed hardness and kinetic coefficient of friction “when slid over a silicone substrate” (see last lines of Page 20-21 of applicant’s disclosure). The material can have a Shore hardness of 45 (Col 3, 32-50) and since thermoplastic elastomers and silicone rubber are described by applicant to have the prescribed hardness and kinetic coefficient of friction, the material of Pink is also interpreted to possess these material properties because the materials are the same. Pink teaches the handle to be made of a more rigid material such as ABS copolymers, polypropylene, nylon, or other rigid material (Col 2, 50-65). Pink teaches providing the handle of a cosmetic applicator with these elevated features made of this softer material in order to increase the friction and grip-ability of the applicator during use and prevent the applicator/handle from slipping out of a user’s hand (Col 3, 49-62). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the handle of Gueret-196 to include a harder handle material and elevated features made of the prescribed materials of Pink in view of Pink in order to reduce the likelihood of the applicator slipping during use. 
Modified Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET. Applicant’s own disclosure, however, states that these materials are equivalent to polypropylene, and ABS (see applicant’s disclosure on Page 10, last paragraph-Page 11, first lines) and it appears the only reason these materials are not claimed is because they are taught by Pink (and therefore modified Gueret-196). So according to applicant’s own disclosure it would have been obvious to one of ordinary skill in the art at the time of filing to modify the handle of modified Gueret-196 to be made of PMMA, PET, HDPE, LDPE, or SAN instead of ABS or polypropylene since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Claim 2: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses opposing faces of the handle portion having a width which as best understood is “sufficient” to allow rotation of the handle by two fingers (see Figs 1-5). 
Claim 3: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses the angle of the handle portion to be capable of being rotated so as to position a free end of the handle substantially equidistant between the free distal end of the applicator portion and the opposite proximal end of the applicator portion connected to the handle (see Fig 5). So as best understood it is suitably dimensioned as claimed. 
Claim 4: Modified Gueret-196 discloses the invention of claim 1 and the proposed modification includes the handle having the raised features of Pink, which are made of a pliable material (see above rejection of claim 1). 
Claims 7-8: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses the handle portion including a central cut out and an elevated feature (32) that can increase friction between a user’s fingers and the handle and as best understood, since there are different options for the shape of these features (see Figs 1-8) they are “customizable by the end user” in as much as applicant’s device is “customizable”. 
Claim 9: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses the applicator portion is rotatably adjustable with respect to the handle portion to adjust the obtuse angle between the applicator portion and the longitudinal axis of the handle portion (see Figs 1-5). 
Claim 10: Gueret-196 discloses an assembly (100) comprising: a cosmetic container (110) comprising a top portion (left side since this depends on how you orient the device), a bottom portion (right side), and two side portions (112 & 113) wherein there is an aperture (hole in 113) in at least one of the side portions; and an applicator engageable with the aperture, the applicator for applying makeup (see abstract) to hair (see Description first paragraph) which is an integument, the applicator comprising: a handle portion (130) suitably dimensioned to permit the applicator to be held between a thumb and other fingers on opposing faces if so desired because it is a handheld brush, and an applicator portion (122+121) having at least one transfer element (121) in the form of bristles/brush (Page 2, paragraph 2) disposed on the distal end and on all the faces of the applicator portion (see Fig 3 & Page 2, paragraph 2), the bristles or flocking (Page 2, paragraph 2) forms a textured surface for holding the makeup and applying it to the hair since that is how a mascara applicator works. The transfer element (121) extends substantially across the width of the applicator portion and depending on the angle (see Fig 5) extending in a direction orthogonal to a longitudinal axis of the handle (see Fig 5) and the longitudinal axis of the applicator portion can be oriented or rotated to be oriented at an obtuse angle with respect to the longitudinal axis of the handle (see Fig 5).
Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET and including at least one elevated feature made of a softer material with a shore hardness of less than or equal to 70 and the prescribed kinetic coefficient of friction. Pink, however, teaches providing cosmetic applicators (C, Fig 4) with a handle (2+35) and providing these handles with a series of elevated features (bumps between 46, see Fig 5) with these elevated features made of a softer material (Col 3, 20-50) than the rest of the handle (2; Col 2, 52-65) and specifically made of a thermoplastic elastomer or silicone rubber (Col 3, 32-50), which according to applicant’s disclosure are the materials that possess the prescribed hardness and kinetic coefficient of friction (see last lines of Page 20-21 of applicant’s disclosure). The material can have a Shore hardness of 45 (Col 3, 32-50) and since thermoplastic elastomers and silicone rubber are described by applicant to have the prescribed hardness and kinetic coefficient of friction “when slid over a silicone substrate”, the material of Pink is also interpreted to possess these material properties because the materials are the same. Pink teaches the handle to be made of a more rigid material such as ABS copolymers, polypropylene, nylon, or other rigid material (Col 2, 50-65). Pink teaches providing the handle of a cosmetic applicator with these elevated features made of this softer material in order to increase the friction and grip-ability of the applicator during use and prevent the applicator/handle from slipping out of a user’s hand (Col 3, 49-62). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the handle of Gueret-196 to include a harder handle material and elevated features made of the prescribed materials of Pink in view of Pink in order to reduce the likelihood of the applicator slipping during use. 
Modified Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET. Applicant’s own disclosure, however, states that these materials are equivalent to polypropylene, and ABS (see applicant’s disclosure on Page 10, last paragraph-Page 11, first lines) and it appears the only reason these materials are not claimed is because they are taught by Pink (and therefore modified Gueret-196). So according to applicant’s own disclosure it would have been obvious to one of ordinary skill in the art at the time of filing to modify the handle of modified Gueret-196 to be made of PMMA, PET, HDPE, LDPE, or SAN instead of ABS or polypropylene since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Claim 11: Modified Gueret-196 discloses the invention of claim 10 and Gueret-196 further discloses opposing faces of the handle portion having a width which as best understood is “sufficient” to allow rotation of the handle by two fingers (see Figs 3-5).
Claims 12-13: Modified Gueret-196 discloses the invention of claim 10 and Gueret-196 further discloses the cosmetic container further includes a series of friction fit engaging elements (113 & 114) for reversibly engaging the applicator when at least a portion of the applicator is inserted into the aperture (see Figs 4-5). 
Claim 14: Modified Gueret-196 discloses the invention of claim 13 and Gueret-196 further discloses the engaging element is capable of, or suitably dimensioned, to receive a curved cosmetic applicator if one wished to place one inside the container. 
Claim 15: Modified Gueret-196 discloses the invention of claim 12 and Gueret-196 further discloses the engaging elements to be integral to the container (see Figs 4-5). 
Claim 16: Modified Gueret-196 discloses the invention of claim 10 and Gueret-196 further discloses the aperture to mate with the applicator sealingly (Page 2, paragraph 1) which is interpreted as forming an air or water tight seal as claimed. 
Alternatively, or additionally, claims 1-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret-196 (FR 2701196) in view of Pink (US 6966716) and Theile (US 20040096259).
Claims 1 and 5-6: Gueret-196 discloses an assembly (1) for applying makeup (see abstract) to hair (see Description first paragraph) which is an integument, the assembly comprising: a handle portion (30) suitably dimensioned to permit the applicator to be held between a thumb and other fingers on opposing faces if so desired because it is a handheld brush, and an applicator portion (22+21) having at least one transfer element (21) in the form of bristles (Page 2, paragraph 2) disposed on the distal end and on all the faces of the applicator portion (see Fig 3 & Page 2, paragraph 2), the bristles or flocking (Page 2, paragraph 2) forms a textured surface for holding the makeup and applying it to the hair since that is how a mascara applicator works. The at least one transfer element (21) extends substantially across the width of the applicator portion and depending on the angle (see Fig 5) extending in a direction orthogonal to a longitudinal axis of the handle (see Fig 5) and the longitudinal axis of the applicator portion can be oriented or rotated to be oriented at an obtuse angle with respect to the longitudinal axis of the handle (see Fig 5). 
Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET and including at least one elevated feature made of a softer material with a shore hardness of less than or equal to 70 and the prescribed kinetic coefficient of friction. Pink, however, teaches providing cosmetic applicators (C, Fig 4) with a handle (2+35) and providing these handles with a series of elevated features (bumps between 46, see Fig 5) with these elevated features made of a softer material (Col 3, 20-50) than the rest of the handle (2; Col 2, 52-65) and specifically made of a thermoplastic elastomer or silicone rubber (Col 3, 32-50), which according to applicant’s disclosure are the materials that possess the prescribed hardness and kinetic coefficient of friction (see last lines of Page 20-21 of applicant’s disclosure). The material can have a Shore hardness of 45 (Col 3, 32-50) and since thermoplastic elastomers and silicone rubber are described by applicant to have the prescribed hardness and kinetic coefficient of friction “when slid over a silicone substrate”, the material of Pink is also interpreted to possess these material properties because the materials are the same. Pink teaches the handle to be made of a more rigid material such as ABS copolymers, polypropylene, nylon, or other rigid material (Col 2, 50-65). Pink teaches providing the handle of a cosmetic applicator with these elevated features made of this softer material in order to increase the friction and grip-ability of the applicator during use and prevent the applicator/handle from slipping out of a user’s hand (Col 3, 49-62). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the handle of Gueret-196 to include a harder handle material and elevated features made of the prescribed materials of Pink in view of Pink in order to reduce the likelihood of the applicator slipping during use. 
Modified Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET. Applicant’s own disclosure, however, states that these materials are equivalent to polypropylene, and ABS (see applicant’s disclosure on Page 10, last paragraph-Page 11, first lines). Furthermore, Theile teaches that ABS, nylon, PET, SAN and polyethylene are all known equivalent materials [0063] used in manufacturing cosmetic containers. So according to applicant’s own disclosure and Theile it would have been obvious to one of ordinary skill in the art at the time of filing to modify the handle of modified Gueret-196 to be made of PMMA, PET, HDPE, LDPE, or SAN instead of ABS or polypropylene since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Claim 2: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses opposing faces of the handle portion having a width which as best understood is “sufficient” to allow rotation of the handle by two fingers (see Figs 1-5). 
Claim 3: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses the angle of the handle portion to be capable of being rotated so as to position a free end of the handle substantially equidistant between the free distal end of the applicator portion and the opposite proximal end of the applicator portion connected to the handle (see Fig 5). So as best understood it is suitably dimensioned as claimed. 
Claim 4: Modified Gueret-196 discloses the invention of claim 1 and the proposed modification includes the handle having the raised features of Pink, which are made of a pliable material (see above rejection of claim 1). 
Claims 7-8: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses the handle portion including a central cut out and an elevated feature (32) that can increase friction between a user’s fingers and the handle and as best understood, since there are different options for the shape of these features (see Figs 1-8) they are “customizable by the end user” in as much as applicant’s device is “customizable”. 
Claim 9: Modified Gueret-196 discloses the invention of claim 1 and Gueret-196 further discloses the applicator portion is rotatably adjustable with respect to the handle portion to adjust the obtuse angle between the applicator portion and the longitudinal axis of the handle portion (see Figs 1-5). 
Claim 10: Gueret-196 discloses an assembly (100) comprising: a cosmetic container (110) comprising a top portion (left side since this depends on how you orient the device), a bottom portion (right side), and two side portions (112 & 113) wherein there is an aperture (hole in 113) in at least one of the side portions; and an applicator engageable with the aperture, the applicator for applying makeup (see abstract) to hair (see Description first paragraph) which is an integument, the applicator comprising: a handle portion (130) suitably dimensioned to permit the applicator to be held between a thumb and other fingers on opposing faces if so desired because it is a handheld brush, and an applicator portion (122+121) having at least one transfer element (121) in the form of bristles/brush (Page 2, paragraph 2) disposed on the distal end and on all the faces of the applicator portion (see Fig 3 & Page 2, paragraph 2), the bristles or flocking (Page 2, paragraph 2) forms a textured surface for holding the makeup and applying it to the hair since that is how a mascara applicator works. The transfer element (121) extends substantially across the width of the applicator portion and depending on the angle (see Fig 5) extending in a direction orthogonal to a longitudinal axis of the handle (see Fig 5) and the longitudinal axis of the applicator portion can be oriented or rotated to be oriented at an obtuse angle with respect to the longitudinal axis of the handle (see Fig 5).
Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET and including at least one elevated feature made of a softer material with a shore hardness of less than or equal to 70 and the prescribed kinetic coefficient of friction. Pink, however, teaches providing cosmetic applicators (C, Fig 4) with a handle (2+35) and providing these handles with a series of elevated features (bumps between 46, see Fig 5) with these elevated features made of a softer material (Col 3, 20-50) than the rest of the handle (2; Col 2, 52-65) and specifically made of a thermoplastic elastomer or silicone rubber (Col 3, 32-50), which according to applicant’s disclosure are the materials that possess the prescribed hardness and kinetic coefficient of friction (see last lines of Page 20-21 of applicant’s disclosure). The material can have a Shore hardness of 45 (Col 3, 32-50) and since thermoplastic elastomers and silicone rubber are described by applicant to have the prescribed hardness and kinetic coefficient of friction “when slid over a silicone substrate”, the material of Pink is also interpreted to possess these material properties because the materials are the same. Pink teaches the handle to be made of a more rigid material such as ABS copolymers, polypropylene, nylon, or other rigid material (Col 2, 50-65). Pink teaches providing the handle of a cosmetic applicator with these elevated features made of this softer material in order to increase the friction and grip-ability of the applicator during use and prevent the applicator/handle from slipping out of a user’s hand (Col 3, 49-62). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the handle of Gueret-196 to include a harder handle material and elevated features made of the prescribed materials of Pink in view of Pink in order to reduce the likelihood of the applicator slipping during use. 
Modified Gueret-196 discloses the invention essentially as claimed except for the handle portion being made of PET, HDPE, LDPE, PMMA, SAN or PET. Applicant’s own disclosure, however, states that these materials are equivalent to polypropylene, and ABS (see applicant’s disclosure on Page 10, last paragraph-Page 11, first lines). Furthermore, Theile teaches that ABS, nylon, PET, SAN and polyethylene are all known equivalent materials [0063] used in manufacturing cosmetic containers. So according to applicant’s own disclosure and Theile it would have been obvious to one of ordinary skill in the art at the time of filing to modify the handle of modified Gueret-196 to be made of PMMA, PET, HDPE, LDPE, or SAN instead of ABS or polypropylene since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Claim 11: Modified Gueret-196 discloses the invention of claim 10 and Gueret-196 further discloses opposing faces of the handle portion having a width which as best understood is “sufficient” to allow rotation of the handle by two fingers (see Figs 3-5).
Claims 12-13: Modified Gueret-196 discloses the invention of claim 10 and Gueret-196 further discloses the cosmetic container further includes a series of friction fit engaging elements (113 & 114) for reversibly engaging the applicator when at least a portion of the applicator is inserted into the aperture (see Figs 4-5). 
Claim 14: Modified Gueret-196 discloses the invention of claim 13 and Gueret-196 further discloses the engaging element is capable of, or suitably dimensioned, to receive a curved cosmetic applicator if one wished to place one inside the container. 
Claim 15: Modified Gueret-196 discloses the invention of claim 12 and Gueret-196 further discloses the engaging elements to be integral to the container (see Figs 4-5). 
Claim 16: Modified Gueret-196 discloses the invention of claim 10 and Gueret-196 further discloses the aperture to mate with the applicator sealingly (Page 2, paragraph 1) which is interpreted as forming an air or water tight seal as claimed. 
Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
All of applicant’s arguments are drawn to the newly amended claim limitations, which have been addressed in the above rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772